DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16,822,780, filed 03/18/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2021 were considered by the examiner.

Claim Objections
Claims 10 and 11 are objected to because of the following informalities: claims 10 and 11 are dependent on claim 1 however they are duplicates of claims 2 and 3, with independent claim 9 not having the corresponding dependent claims.  For the purpose of examining, claims 10 and 11 have been interpreted as being dependent on claim 9.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,240,516 B2 in view of Sun et al. US 2020/021359 A1, hereafter Sun.

Instant Application No. 17/502,998
Claim 1
U.S. Patent No. 11,240,516 B2
Claim 1
A method for video encoding in an encoder, comprising: 
A method for video decoding in a decoder, comprising: 
determining that a current block is not coded in an intra block copy (IBC) mode; 
decoding prediction information for a current block in a current picture that is a part of a coded video sequence; determining that the current block is not coded in an intra block copy (IBC) mode based on the prediction information; 
responsive to the determination that the current block is not coded in the IBC mode, determining whether a size of the current block is greater than a threshold; and 
responsive to the determination that the current block is not coded in the IBC mode, determining whether a size of the current block is above a threshold; determining that the current block is coded in an intra prediction mode based on a determination that the size of the current block is not above the threshold; and 
encoding a mode prediction flag into a coded bitstream based on the size of the current block being greater than the threshold, the mode prediction flag indicating whether the current block is coded in an intra prediction mode.
reconstructing the current block based on the intra prediction mode.


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the issued patent in that the instant application encodes instead of decode.  However, encoding and decoding are inverse operations, which is well known in the art as disclosed by Sun (video compression system applies prediction methods...encodes residual information…based on those information, a decoder is able to reconstruct the video frame from the prediction frame and the residual information) [0003], which is in the same field of endeavor.
	In regard to claims 2-8 of the instant application, these claims are rejected as being unpatentable over claims 2-8 respectively of the issued patent.

	Regarding apparatus claims 9-16, the double patenting analysis applied to method claims 1-8 above can be applied to the apparatus language of claims 9-16.

	Regarding non-transitory computer readable mediums claim 17-20, the double patenting analysis applied to method claims 1-4 above can be applied to the computer readable medium language of claim 17-20.

Allowable Subject Matter
Claims 1-20 are allowed.  The prior art fails to disclose or suggest determining that a current block is not coded in an intra block copy mode based on prediction information and subsequently comparing a size of the current block to a threshold to determine that the current block is coded in an intra prediction mode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485